Citation Nr: 0311438	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  01-04 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh





INTRODUCTION

The veteran served on active duty from October 1968 to July 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2001 rating decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the veteran's 
claims of entitlement to service connection for bilateral 
hearing loss and tinnitus.


FINDINGS OF FACT

1.  The veteran's hearing acuity was normal, bilaterally, on 
audiometric testing at the time of service entry and tinnitus 
was not noted during active duty.

2.  The veteran's DD Form 214 shows that while on active duty 
he served in the Republic of Vietnam as an Infantry Direct 
Fire Crewman with the 197th  Infantry Brigade and he has 
presented credible evidence of noise exposure related to 
combat during active service.

3.  Competent VA medical evidence links the veteran's current 
bilateral defective hearing and tinnitus with combat-related 
noise exposure during active service


CONCLUSIONS OF LAW

1.  Bilateral defective hearing was incurred during active 
service. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2002).

2.  Bilateral tinnitus was incurred during active service. 38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West 2002), now requires VA to 
assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

We note that the RO has provided the veteran with express 
notice of the provisions of the VCAA in a Statement of the 
Case dated May 2001, in which it provided the veteran with an 
explanation of how VA would assist him in obtaining necessary 
information and evidence.  The veteran has been made aware of 
the information and evidence necessary to substantiate his 
claims and has been provided opportunities to submit such 
evidence.  A review of the claims file also shows that VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claims.  He has also 
been provided with a VA audiological examination in September 
2000 which addressed the service connection claims on appeal.  
Furthermore, an April 2003 addendum to the aforementioned VA 
examination containing medical nexus opinions addressing the 
issues on appeal has been obtained and associated with the 
evidence.  See Charles v. Principi, No. 01-1536 (U.S. Vet. 
App. Oct. 3, 2002).  Finally, the veteran has not identified 
any additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his 
claims, and he has been notified of VA's efforts to assist 
him. (See Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  
As a result of the development that has been undertaken, 
there is no reasonable possibility that further assistance 
will aid in substantiating the claims.  For these reasons, 
further development is not necessary to meet the requirements 
of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board are as follows: when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.

Factual Background

The veteran's service personnel records show that he served 
on active duty from October 1968 to July 1970.  While on 
active duty he served in the Republic of Vietnam as an 
Infantry Direct Fire Crewman with the 197th  Infantry 
Brigade.  His military decorations include the Combat 
Infantryman Badge and the Air Medal, indicating that he 
participated in armed combat against enemy forces.

The veteran's service medical records show that his hearing 
was normal on audiometric examinations conducted at the time 
of his entrance into active service and throughout his period 
of military service.  The records do not show treatment for 
chronic hearing loss or for symptoms of tinnitus.

In March 2000 the veteran filed a claim for VA compensation 
for bilateral hearing loss and tinnitus.  Accompanying his 
claim was the report of a private audiometric evaluation 
dated February 2000 showing that he had impaired hearing at 
high frequencies, bilaterally. 

In September 2000 the veteran was provided with a VA 
audiometric examination.  The report of this examination 
shows that he complained of having diminished hearing acuity 
and tinnitus symptoms, described as being a constant and 
high-pitched ringing noise in both ears, which he attributed 
to exposure to acoustic trauma during infantry service in 
Vietnam.  The examiner noted that the veteran was an employee 
of the State Developmental Center and remarked that his 
occupation did not bring him into contact with noise.  
Objective examination revealed pure tone thresholds, in 
decibels, which were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
50
55
LEFT
15
10
30
50
55

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 94 percent in the left ear.  
The diagnoses were normal hearing at 250 through 2000 Hertz 
with moderate sensorineural hearing loss at 3000 through 6000 
Hertz in the right ear, and normal hearing at 250 through 
1500 Hertz with mild-to-severe sensorineural hearing loss at 
2000 through 8000 Hertz in the left ear.  

In an April 2003 addendum to the above examination, the 
examining audiologist stated in his commentary that he took 
notice that the veteran's exposure to combat-related acoustic 
trauma from the noise of gunfire and explosions was 
established by his military decorations which indicated his 
participation in armed combat.   Although his hearing was 
noted to be normal on separation service, the audiologist 
presented the following opinions and supportive rationale:

"It is at least as likely as not that 
(the veteran's) current hearing loss as 
documented in September 2000 is related 
to his military noise exposure.

Rationale:
1.	He had significant military noise 
exposure.
2.	He has not had noise exposure since he 
was discharged from active duty.
3.	His hearing loss is more than would be 
expected due to aging.
4.	His hearing loss is consistent with a 
hearing loss that results from noise 
exposure/acoustic trauma.

It is at least as likely as not the (the 
veteran's) current tinnitus as reported 
on his September 2000 examination is 
related to his military noise exposure.

Rationale:
1.	He had significant military noise 
exposure.
2.	He has not had noise exposure since he 
was discharged from active duty.
3.	The tinnitus he describes (constant, 
high-pitched) is consistent with a 
history of noise exposure."

Analysis

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2002).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2002)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of hearing loss or tinnitus 
in service will permit service connection for hearing loss or 
tinnitus, first shown as a clear-cut clinical entity, at some 
later date.  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2002).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1,000, 2,000, 3,000 or  4,000 Hertz 
are 26 decibels or greater; or when the speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2002).  This regulation only acts as a bar 
to service connection if the veteran's current hearing status 
fails to satisfy the cited test scores; hearing impairment 
satisfying the regulation need not be shown during active 
duty; and service connection is possible if current hearing 
status (meeting the regulatory criteria) can otherwise be 
traced to service.  Ledford v. Derwinski, 3 Vet. App. 87 
(1992).

In the present case the medical evidence establishes that the 
veteran has a pure tone threshold of 50 decibels at 3000 
Hertz and 55 decibels at 4000 Hertz, bilaterally.  He has 
therefore met the minimum thresholds set by the regulations 
for bilateral hearing loss.  As previously stated, his 
exposure to combat-related acoustic trauma during military 
service has been conceded by us.  The April 2003 addendum of 
the VA audiologist states that it is as likely as not that 
the veteran's current bilateral hearing loss and tinnitus 
were both the result of his exposure to acoustic trauma 
during his combat service.  The opinion is further 
strengthened by the absence of evidence indicating exposure 
to acoustic trauma in the veteran's post-service career.  
There is no objective evidence which presents a countering 
opinion to the VA audiologist's addendum.  Therefore the 
evidence is in relative equipoise regarding the question of 
whether the veteran's bilateral hearing loss and tinnitus was 
the result of his exposure to combat-related acoustic trauma 
during his period of military service.  Resolving all doubt 
in the veteran's favor, we will thus concede that service 
connection for bilateral hearing loss and tinnitus is 
warranted.  See   38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2002); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  This grant is subject to the controlling laws and 
regulations which govern awards of VA compensation benefits.  
See 38 C.F.R. §§ 3.155, 3.157, 3.400 (2002).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for bilateral tinnitus is granted.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

